EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (No. 333-83962) on Form S-8 of CEMEX, S.A.B. de C.V. of our report dated June 26, 2013, with respect to the statement of net assets available for benefits of CEMEX, Inc. Savings Plan and the related statement of changes in net assets available for benefits as of and for the year ended December 31, 2012, and the related supplemental schedule which report appears in the December 31, 2012 annual report on Form 11-K of CEMEX, Inc. Savings Plan. /s/ DOEREN MAYHEW Houston, Texas June 26, 2013
